Citation Nr: 1144043	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  10-07 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, including as secondary to diabetes mellitus, type II (diabetes).

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, including as secondary to diabetes.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, including as secondary to diabetes.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, including as secondary to diabetes.


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Newark, New Jersey.

The Veteran testified before the undersigned Acting Veterans Law Judge at a September 2010 hearing that was held at the RO.

At the Veteran's September 2010 hearing, his representative indicated that the Veteran wished to seek an increased rating for his diabetes.  This issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  


FINDING OF FACT

Peripheral neuropathy of the Veteran's upper and lower extremities was not shown to have been caused or aggravated by his service or by his service connected diabetes.



CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the right upper extremity were not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for service connection for peripheral neuropathy of the left upper extremity were not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  The criteria for service connection for peripheral neuropathy of the right lower extremity were not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  The criteria for service connection for peripheral neuropathy of the left lower extremity were not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in February 2008 which explained the respective duties of VA and the Veteran with respect to obtaining evidence in support of the Veteran's claim.  It also explained what the evidence needed to show in order to establish service connection for a claimed disability on a direct and a secondary basis.  The February 2008 letter also explained the manner whereby VA assigns ratings and effective dates for service connected disabilities.

In addition to providing the claimant with the aforementioned notices, VA also must make reasonable efforts to assist him or her with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, private treatment records, Social Security Administration (SSA) records, and private medical opinions.  The record also contains a transcript of the Veteran's testimony at the September 2010 hearing.  The Veteran was afforded a VA neurological examination in February 2008 which was comprehensive and adequate for rating purposes.  Additionally, the Board obtained an expert medical opinion regarding the cause of the Veteran's peripheral neuropathy in July 2011.  

For the reasons set forth above, the Board finds that VA satisfied its obligations pursuant to the VCAA in this case.

  Service connection

The Veteran contends that he developed peripheral neuropathy of his upper and lower extremities as a result of his service or his service connected diabetes.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including peripheral neuropathy, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, the Veteran's service treatment records do not show any complaints of, or treatment for, peripheral neuropathy of the upper and lower extremities, nor is there any evidence that this condition onset within one year of the Veteran's service. 

A private treatment record dated in April 2007 indicated that the Veteran was diagnosed with chronic inflammatory demyelinating polyneuropathy (CIDP) with weakness in both upper and lower extremities and gait ataxia.  The private physician, Dr. R.R.L., referred to the Veteran's condition as "chronic inflammatory diabetic polyneuropathy."  The treatment record did not indicate why the private physician had concluded that the Veteran's CIDP was due to his diabetes.  

A January 2008 letter from Dr. R.R.L., dated in January 2008, indicated that the Veteran was then diagnosed with chronic inflammatory demyelinating peripheral neuropathy with weakness of his arms and legs and gait ataxia.  The physician conjectured that exposure to Agent Orange and other herbicides "may have" triggered the Veteran's disease.  He did not relate the Veteran's CIDP to his diabetes at that time.  

The Veteran was afforded a VA neurological examination in February 2008.  The purpose of the exam was to evaluate the Veteran for possible diabetic neuropathy.  The Veteran was 59 years old and had been complaining of tingling, numbness, and paraesthesias of both hands, legs, and feet, on and off for 2 years.  The symptoms had progressively worsened over the prior year.  The Veteran was treated by private physicians and had an EMG done which showed chronic axonal neuropathy.  The Veteran had a second EMG test at another facility with the same result.  A nerve biopsy also showed chronic axonal neuropathy.  However, the Veteran was diagnosed with CIDP with a history of bilateral arm and leg weakness and history of right foot drop since the last 2 years and gait ataxia.  The Veteran gave a history of having been diagnosed with diabetes 2 years previously.  He was not currently on any medication to treat his diabetes.  According to private blood test reports, the Veteran's blood sugar level was around 116 and the hemoglobin A1C was 5.7.  The patient denied any painful neuropathy symptoms.  The examiner noted that the Veteran was treated for CIDP with gamma globulin injection and a short course of steroid therapy which did not help the neuropathy.  The Veteran continued to have gait and balance problems and weakness and numbness of the lower extremities more so than the upper extremities.  There was one EMG done in 2007 which showed chronic demyelinating polyneuropathy.  

The examiner noted a past medical history of borderline diabetes for the last 2 years with no insulin therapy or medication to treat this condition.  

A neurological examination was conducted which showed strength on the upper extremities was 5/5 and there was no atrophy.  There was right foot drop noted with right ankle dorsiflexion, plantar flexion 3/5, and inversion and eversion were 3/5.  Deep tendon reflexes on the upper extremities were 2+ symmetrical on the biceps and brachioradialis.  Triceps were 1+ and symmetrical.  On the lower extremities, right knee jerk was 3+ and left knee jerk was 2+.  The right ankle jerk was 0 and the left ankle jerk was 1+.  

Both of the Veteran's legs were swollen and there was hyperpigmentation on the left leg.  The Veteran walked slowly with the help of a cane with a step gate to the right.  Romberg's test was positive veering to the right.

There was mildly decreased pinprick and light touch sensation noted on both hands distally and symmetrically.  Moderate sensory loss was noted in a stocking fashion on both lower extremities, slightly asymmetrically on the right lower extremity as compared to the left and the right foot more than the left.  Moderate decrease in vibration sense and position sense were noted on both feet distally on both big toes, the right more than the left.  No sensory level was detected.  There was no history of neurogenic bladder problems.

The examiner diagnosed peripheral neuropathy of the upper and lower extremities but concluded that the etiology was unclear.  He noted that private workups showed an impression of chronic axonal neuropathy but that the etiology was not clear.  He noted that the Veteran had a diagnosis of borderline diabetes for the past 2 years.  However, he had a very rapid progression of the neuropathy for the last 2 years that is not seen with borderline diabetes.  The examiner noted that the Veteran's blood sugar and hemoglobin A1C were all stable despite the fact that the Veteran was not currently treated for his diabetes.  As a result, the etiology of the Veteran's moderately severe to severe polyneuropathy was unclear.  

A VA examination of the Veteran with respect to his diabetes indicated that it was well controlled with diet modification although the Veteran had been on medication for his diabetes in the past.

In a letter dated in August 2010 a private physician, Dr. C.J.Q., indicated that the Veteran had CIDP and that she believed his symptoms were secondary to his diabetes.  She did not provide any rationale for this opinion.

At his hearing dated in September 2010 the Veteran testified that his neuropathic symptoms occurred after he was diagnosed with diabetes.  They appeared 3 weeks to a month after the initial diagnosis of diabetes.  He was sent for various types of tests and was treated with medication and steroids.  The treatment was not very effective.  Since the time of his last VA examination, he started taking medication for his diabetes. 

To resolve the question of the etiology of the Veteran's peripheral neuropathy, the Board sought an opinion from Dr. L.S.  Dr. L.S. reviewed the Veteran's history as reflected in the claims file.  She noted that numerous tests that were performed were unrevealing, but a nerve conduction study that was performed in January 2007 showed moderate to severe mixed demylenating axonal sensorimotor polyneuropathy.  The Veteran's private physicians diagnosed CIDP at that time.  He was treated with gamma globulin but this was discontinued due to a rash.  Review of neurologist notes from that time again indicated a diagnosis of CIDP.  Dr. L.S. noted the findings of the VA examiner who performed the February 2008 VA examination as well as acknowledged the letter from Dr. R.R.L., who opined that exposure to Agent Orange might have caused the Veteran's polyneuropathy.  

Dr. L.S. noted that a review of medical literature indicated that both acute and subacute peripheral neuropathy have been associated with herbicide exposure.  However, in those cases symptoms occur within weeks of exposure.  Chronic and persistent peripheral neuropathy remains in the category of inadequate or insufficient evidence to determine an association with herbicide exposure.  She opined that for this reason it was less likely than not that the Veteran's polyneuropathy was due to herbicide exposure.

Dr. L.S. also opined that it was less likely than not that the Veteran's CIDP was caused or aggravated by his diabetes.  She noted that at the time of his initial diagnosis in 2006 the Veteran at that time had a very mild or borderline case of diabetes.  When he presented in 2008 he already had a severe generalized demyelinating disease.  She concluded that the severity of the Veteran's neuropathy was out of proportion to what would be expected early in the course of mild diabetes.
The Veteran submitted a report dated in August 2011 from Dr. S.W.  Dr. S.W. examined the Veteran and noted his reported symptoms and history.  After examination, Dr. S.W. diagnosed mixed motor and sensory neuropathy. He disputed the diagnosis of CIDP because it was diagnosed by electrodiagnostic and spinal fluid findings, but a nerve biopsy did not show any specific type of neuropathy.  Therefore, he concluded that the Veteran actually had diabetic neuropathy.  

The Veteran also submitted a report from Dr. G.F.  Dr G.F. noted the Veteran's reported history.  He noted that after an extensive workup, CIDP was diagnosed.  The diagnosis was confirmed by several diagnostic tests, which have included nerve conduction studies, cerebral spinal fluid analysis via lumbar puncture, nerve and muscle biopsy, as well as a myriad of laboratory serum analyses.  The diagnosis of CIDP was made on the basis of an abnormal EMG/nerve conduction study demonstrating moderate to severe generalized mixed dymelinating/axonal sensory motor polyneuropathy, elevated cerebral spinal fluid protein without excessive inflammatory cells, and a nerve biopsy of the left leg confirming chronic moderate to severe peripheral neuropathy.  

Dr. G.F. noted that a direct association between exposure to Agent Orange and the development of CIDP years after exposure was unlikely.  While peripheral neuropathy is likely the most common neurological disorder caused by exposure to the herbicide, it is well documented that the associated neuropathy is an acute to subacute condition that develops within weeks after contamination.  In most cases, the condition is known to be temporary.  Chronic, persistent forms of peripheral neuropathy remain in the category of inadequate or insufficient evidence to determine an association with herbicide exposure.  Furthermore, there is no direct evidence supporting the development of a chronic neuropathy so many years after contamination.  He noted that an advisory committee that studied the subject of the relationship between Agent Orange exposure and peripheral neuropathy found a significant statistical association, but recognized the development of peripheral neuropathy in the absence of exposure to the chemical substance and that other factors such as age and medical conditions well known to cause neuropathy must be considered before a direct relationship can be established.  Furthermore, the committee advised that the disorder must manifest itself within 10 years of exposure.

Dr. G.F. concluded that a direct association between the Veteran's peripheral neuropathy of his extremities and his exposure to herbicides could not be made.  Dr. G.F. noted that the Veteran presented to his practice in December 2006, with symptoms that reportedly onset 1 month prior, it is unlikely that a condition originating 30 to 40 years earlier would only begin having substantial clinical manifestations this late.

Dr G.F. noted that the Veteran was diagnosed with diabetes and that this was a "more likely trigger" of CIDP than exposure to Agent Orange.  He explained that CIDP is believed to be an autoimmune process.  Immune cells which normally protect the body from infection incorrectly target the nerves of the body resulting in the failure of the nerves to adequately respond or respond weakly to stimuli.  This breakdown in neuronal conduction causes common symptoms of peripheral neuropathy.  He noted that since CIDP is known to be an autoimmune neurological disorder similar to multiple sclerosis, "a direct trigger is not easily or usually determined."  Studies have reported an association with diabetes irrespective of its degree of severity.

After reviewing all of the evidence of record, the Board finds that the preponderance of the evidence shows that it is unlikely that the Veteran's peripheral neuropathy of his upper and lower extremities is related either to herbicide exposure or to his diabetes.

With regard to herbicide exposure, Dr. R.R.L.  indicated that exposure to herbicides "may" have triggered the Veteran's underlying disease.  The rationale for this conclusion was not set forth.  A physician's assertion that a disease or injury "may" be related to a Veteran's service is unduly speculative, insofar as it does indicate that it is at least as likely as not that such disease or injury was related to the Veteran's service.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127-128 (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion that a particular event "may" have led to the Veteran's disability is too speculative to establish a causal relationship)).

In contrast, Drs. L.S. and Dr. G.F. both opined that no association between the Veteran's exposure to herbicides could be made.  Dr. L.S. noted that while acute and subacute peripheral neuropathy are associated with herbicide exposure, there is insufficient medical evidence to determine any relationship between chronic or persistent peripheral neuropathy and herbicide exposure.  Moreover, Dr. G.F. provided a lengthy discussion of the association between herbicides and the later development of peripheral neuropathies.  He noted that while peripheral neuropathy was arguably the most common neurological disorder caused by exposure to herbicides, it was well documented that this was an acute to subacute condition that develops within weeks after contamination and was usually temporary.  Moreover, while one study showed an association between later development of peripheral neuropathy and exposure to dioxins, the study advised that the condition must appear within 10 years of exposure.  Dr. G.F. noted that it was unlikely that a condition that onset at that time would first show clinical manifestations 30 to 40 years later.  

The well-reasoned opinions of Drs. L.S. and G.F. are more probative that the speculative opinion for Dr R.R.L., which did not provide any rationale for the conclusion that herbicides "may" have caused the Veteran's peripheral neuropathy.  

Similarly, the weight of the evidence is against an association between the Veteran's peripheral neuropathy and his diabetes.  While Dr. R.R.L. referred to the Veteran's disorder as "chronic inflammatory diabetic polyneuropathy" in an April 2007 note, no basis for the physician's association between the Veteran's diabetes and his polyneuropathy was set forth.  Moreover, in his letter dated in January 2008, the same physician indicated that the Veteran's condition could be related to herbicide exposure, with no mention of any causal or contributory effect of diabetes.  Similarly, Dr. L.J.Q. also provided no rationale for her conclusion that the Veteran's peripheral neuropathy was related to his diabetes.

In contrast, both the VA examiner who conducted the February 2008 VA examination and Dr. L.S. explained that the progression of the Veteran's polyneuropathy was inconsistent with what would be expected from a diabetic neuropathy, given the severity of the Veteran's diabetes and the rapid progression of the neuropathy.  The Board finds these opinions to be the most probative as to this issue, as they are supported by a well reasoned rationale that considers the Veteran's specific medical history and the progress of his symptoms.  

The Board acknowledges that Dr. S.W. submitted a report in which he concluded that it was more likely than not that the Veteran's neuropathy was caused by his diabetes.  However, the Board notes that this finding was premised entirely on Dr. S.W.'s rejection of the diagnosis of CIDP which was confirmed by all of the Veteran's treating physicians and, as noted by G.F., multiple diagnostic studies.  The basis of Dr. S.W.'s rejection of the CIDP diagnosis that was accepted by all of the other medical professionals was the absence of a definitive finding on a nerve biopsy.  Dr. S.W. did not explain why the lack of such a finding was indicative that CIDP did not exist, given that this diagnosis was accepted by the Veteran's treating physicians and supported by various other diagnostic tests.  Dr. S.W. then concluded that since the Veteran did not have CIDP, his peripheral neuropathy must have been caused by his diabetes.  While Dr. S.W. did take a medical history from the Veteran, he did not address the rapid progression of the Veteran's peripheral neuropathy in light of his relatively mild diabetes or provide any rationale for his conclusion that the Veteran's peripheral neuropathy was caused by his diabetes.

The Board also acknowledges that Dr. G.F. made certain statements suggestive of a link between the Veteran's diabetes and his CIDP.  Dr. G.F. noted that this was a more likely cause of the Veteran's CIDP than exposure to herbicides, and that there was an association between CIDP and diabetes, regardless of its severity.  However, Dr. G.F.'s statements are not equivalent to an assertion that the Veteran's diabetes was at least as likely as not the causative factor for his CIDP.  In this regard, for the diabetes to be a more likely cause of CIDP than herbicides does not equate to a conclusion that there is a 50 percent or higher chance that the diabetes was the cause.  For example, if there was a 5 percent chance that herbicides caused CIDP and a 6 percent chance that diabetes caused the CIDP, this would not show that diabetes at least as likely as not caused the CIDP.  Notably, Dr. G.F. conceded that because CIDP is an autoimmune disorder, a direct trigger is not usually or easily determined.  

In summary, the Board finds that peripheral neuropathy of the Veteran's upper and lower extremities was not shown to have been caused or aggravated by his service or by his service connected diabetes.  The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for peripheral neuropathy of the right upper extremity is denied.

Service connection for peripheral neuropathy of the left upper extremity is denied.

Service connection for peripheral neuropathy of the right lower extremity is denied.

Service connection for peripheral neuropathy of the left lower extremity is denied.



____________________________________________
M. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


